Per Curiam:
The jury rendered a verdict in favor of plaintiff for fifty dollars damages. The trial court set it aside as inadequate and granted a new trial. Plaintiff’s, injuries were not serious, but were somewhat substantial. Had the. trial court refused to set the verdict aside it is not certain that on appeal we would have disturbed such determination. On the other hand, the trial court Laving set it aside, we do not feel that we should interfere with the disposition *896so made. The order: should,' therefore, be affirmed, with costs, Present.r^O’Brien, P. J.; Patterson, McLaughlin, Laughlin and Houghton, JJ( Order affirmed, with costs. Order filed. " -